 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JAMES STEWART,                                     CASE NO. C18-5407 BHS
 8
                             Plaintiff,                 ORDER STRIKING PENDING
 9          v.                                          MOTIONS

10   MARTI MCCALEB, et al.,

11                           Defendants.

12

13          This matter comes before the Court on Plaintiffs James and Elizabeth Stewart’s

14   (“Stewarts”) Amended Motion to Report New Discoveries, Dkt. 28, and Motion to

15   Report Attacks to Plaintiff’s Computer, Dkt. 29.

16          On August 15, 2018, the Court granted Defendants’ motion to dismiss and entered

17   a judgment against the Stewarts, closing the case. Dkts. 20, 21. The Stewarts then filed a

18   motion for reconsideration on August 29, 2018, Dkt. 22, which the Court denied on

19   September 4, 2018, Dkt. 23. The Stewarts then filed a motion for a new trial on

20   September 11, 2018, Dkt. 24, which the Court denied on October 22, 2018, Dkt. 25.

21          The Court has previously denied a motion from Defendants in this case for

22   sanctions, though the Court found Defendants had outlined a series of conduct whereby it


     ORDER - 1
 1   plausibly could be concluded that Plaintiffs have engaged in a pattern of vexatious and

 2   frivolous litigation. Dkt. 20 (citing Dkts. 8, 9, 18). There, the Court outlined its authority

 3   to issue sanctions and warned the Stewarts that sanctions may be imposed in the future if

 4   the Court determined that its resources were being wasted on vexatious lawsuits. Dkt. 20

 5   at 4.

 6           The Court finds that the Stewart’s pending motions, Dkts. 28, 29, are improper,

 7   and should be stricken. The Stewarts are directed not to file any further pleadings in this

 8   action. Noncompliance with this Order will likely result in the imposition of sanctions.

 9                                           I.    ORDER

10           Therefore, it is hereby ORDERED that the Clerk is directed to strike the Stewarts’

11   motions, Dkts. 28, 29.

12           Dated this 16th day of April, 2019.

13

14

15
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge

16

17

18

19

20

21

22


     ORDER - 2
